Title: To John Adams from J. Lewis, 6 October 1800
From: Lewis, J.
To: Adams, John


Isle of France
John Adams—President of the United States—Dorchester October 6th. 1800


When I had the honor of a conferance with you the Other day, relative to a Negociation with the french Colonies East of the Cape of Good Hope, I understood it wou’d be proper for me to address you in writing, & thus to Communicate my sentiments & opinion, respecting the subject in question—In consequence of the suggestion, I have now to make the propos’d communication, in which I hope I may be permited in connection with a concern of a public Nature, to suggest some curcumstances more particularly relative to myself.
On the 5th day of July last, I presented a petition to the Secretary of State, praying leave to proceed to the Isle of France for the Immediate purpose of recovering my property in that quarter, and at same time made to him a tender of my services in aid of any Negociation which the Goverment of the United States, might have had in Contemplation with those Colonies—In furtherance of the purpose refer’d to in that petition, it was stated to the Secretary of State, that I had resided there as Consul for the United States, for a considerable time, and during a very dangerous and turbulent period that my Establishment in Office had been attended with very great expence, such as must necessarily have arisen from the Transporting of a large family to a very distant part of the World and from such appropriations in the purchase of house &c as were indispensible for their Convenient subsistance, that after every Necessary arrangement had been made, at an almost inconceivable expence, with a view to a permenent residence in that Colony as an Officer of this Goverment, I had been compell’d by unmeditated curcumstances suddenly to Abandon my Establishment and return with my family to this Country—The disapointment and distress to which this unexpected but Necessary change of situation must have subjected me, I presumed wou’d be sufficiently obvious, without the Aid of particular Calculation—
In submiting these Curcumstances to the Consideration of The Honorable Secretary, my design was to show the Justice & propriety of my request, to be so far exempted from the Non intercourse so as to be permited to Collect, & return, with the fragments of my property from the Isle of France, Especially in doing that soon after my return from those Colonies I proceed’d to Philadelphia for the purpose of Confering with Coll Pickering in relation to the subject in question, at which time I gave him, agreeable to his desire my opinion in writing, wherein I took the freedom of expressing my disapprobation of the plan then Contemplated suggesting at large the reasons on which my sentiments were predicated the whole of which I presume is with him, the sentiments then express’d by me, are I believe by Subsequent events discover’d to have been unfortunately too well founded & from the Information which I have received lately, I have reason to believe that the plan which I then suggested wou’d in all probability be practacable, & successfull, at this time
The Substance of my project alluded to, as nearly as I can recollect without the Aid of a single written document, was as follows—
First I objected against dispatching so small a Vesel as one of 160 Tons because the Cargo must be too inconsiderable to excite the attention of the Colony or any of I’ts Citizens, and because in this way, we cou’d not avail ourselfes of the merit of having Introduced Importent Supplies to the Colonies, and also because I did not presume that on the presentation of so small an object, their Cruizers wou’d be induced to desist from a business so profitable to them as privateering, Especially, as on that Kind of business they are obliged in their present Curcumstances to rely for protection against Actual starvation—On the Contrary I propos’d to send two Frigates and two provision Ships the first to blockade the Port, and the latter to be offer’d to the Colony in exchange for their produce, the one wou’d effectualy discourage the enterprise of the privateering party, the other as effectualy gratified the Wishes of Planters to vend their produce & procure their supplies—
In Case this plan shou’d not be Consider’d Eligible on Accot. of the expences with which it must be attended, I might also be in the way to render essential services to my Country—
With this view I humbly submitted to the Secretary of State my opinion that notwithstanding the failure of Mr. Coopers—to accomplish this object of his Mission, a Negotiation might be effected with those Colonies on Terms highly honorarable and advantageous to the United States, For which purpose the out lines of a plan were propos’d to him which as I suppos’d cou’d hardly fail of success—At that time he did not think it expedient to enter particularly on the business, and in reply to my address observ’d that on No Terms cou’d I be allow’d to proceed to the Isle of France direct, than by first obtaining permission, to sail with French passengers, In Consequence of which I have since diligently, & unremitedly, engaged my time in attempting to procure passengers for that quarter, but am at present altogether without any hope of success. Under these Curcumstances I shall be Compell’d either Totally to Abandon the object Contemplated, in the petition refer’d to, or be subjected to the ruinous alternative of making a voyage thither at my Owne expence, for the sole purpose of recovering property of which I have been deprived in Consequence of having become an Officer of Govenment. Since permission as above was granted me by the Secretary of State I have received Information from my representative In the Isle of France, that the Colonial Government had lately manifested a disposition to treat with the United States and that In fact, dispatches had been received therefrom by the honorable Secretary of State Indicative of such disposition,— This Curcumstance hath induced me to renew my application to Goverment for permission to proceed thither, not only for the purpose before refer’d to, but also with a view, under Authority of my Commission as Consul which I have the honor yet to hold, to resume my station in that department, and enter again in the duties of the office—
In connection with these views I wou’d moreover humbly, and with great deference repeat the offer of my utmost services as Special Agent for the United States to Negociate in thier behalf with the before Mention’d Colonies—
I need not declare, the extreme diffidence which I feel when I offer myself a candidate, for the management of a Trust so special, and important. My embarrassment I confess wou’d have been altogather insurmountable, had I not reflected that Zeal and perseverance may in some Cases be a substitute for Tallents, and even unletter’d experiences may perhaps on the present occasion will supply the place of erudition and science On this ground I wou’d therefore humbly suggest that my acquaintance with the Commercial Concerns of those Colonies hath not been very partial, or limited, and that from my residence there Conected with the advantages for this purpose necessarily incident to the office which I had the honor to exercise, I had an oportunity which was not altogather unimproved, of acquiring a pretty extensive knowledge of the principle Commercial Charracters both in the Isle of France and the Colonies in general, but besides the Commercial advantages, which perhaps are reasonably to be expected from the propos’d Mission, there are some objects of a more individual nature to be thereby accomplish’d, which are not less Interesting to, and deserving the attention of Goverment—here I wou’d beg leave to Refer to the unhappy Condition of many American Citizens now languishing in the prisons of those Colonies, destitute of every Comfort & convenience of life, and having In View unless by the Interfearance of their Country no other means of liberation than the shocking alternative of Entering on board of Colonial privateers, to depredate on the property of their Native fellow Citizens.
When I had the honor of a personal conferance with you, I was Instructed to State my opinion generally on the subject of the propos’d Negotiation, and as to the probable event of a New Mission for that purpose—This I may not be able to do very satisfactorily as my statement must be deduced principally from the situation of affairs in that Country at the time of my departure from thence, and perhaps therefore incompatable with the facts Communicated to Goverment by the late dispatches before alluded to—
In conformity to your orders or for any other reasons I then propos’d Secondly
To forward two large well arm’d Transports loaded with supplies for that Market Strong enough to block the Port if they wou’d not Treat. these Vessels cou’d Contain enough supplies till more cou’d be sent. An arrangement of this Kind I have no doubt but am persuaded wou’d have been very greatfull to Colony in general. At any rate I’ts Certainly appears to me that the Cheapest, and readiest way or expedient, whereby to procure a favorable treaty, wou’d be for the United States, to Combine in one expedition force enough to intimidate, or, advantage enough to persuade those Colonies Into a Compliance with our purposes—and I do verily believe, that In either mode above suggested by offering supplies, with one hand & by threatening to Cut of their present means with the other, the Colony might be brought to Terms, & induced Immediately to Close with us on fair honorable & mutually advantageous Terms.—I wou’d moreover observe that from the Knowledge I have of the Inhabitants of the Isle of Bourbon, which lies forty Leagues from the Isle of france I may venture to affirm that without any imaginable difficulty we cou’d be able to open a commerce with that Isle, prevent any further depredations by I’ts Inhabitants on our commerce, and to Establish therein a place of Resort for all our Ships that Navagate those Seas. In support of this position, It need only be observed, that the Inhabitants of Bourbon have uniformly been oppos’d to privateering Considering it, a Kind of business in the prosecution of which they must be very unequal Competitors with the Isle of France, and which In the meantime, must inevitably, suspend that Regular Commerce on which they Rely for the disposition of their immence quantity of Coffee Cotton, & the Staples of their Trade.
The Isles of France & Bourbon are therefore in oppision to each other on this Subject, so that an Intercourse with the one can hardly fail to bring forth concessions from the other as the Isle of France Is dependent on that of Bourbon.
Indeed I do not entertain a doubt that if in the last resort the United States shou’d make any advances towards a Treaty with Bourbon the Natural Consequence thereof wou’d be, an overture on the part of the Isle of France.
Another Circumstance it may not be improper to Intimate, that Batavia and the Isles of France & Bourbon have made a Treaty of Commerce by which the former engages to supply the latter a Certain amount in spice & rice, In Consideration of which the latter agrees to defend their Commerce, with all the force they can apply, and that In order to place on the most advantageous footing our very valuable Commerce with Batavia it wou’d be extremely Important, also, to take that Colony Into view, for by this Treaty, we shou’d secure to ourselfes a very Convenient place for refreshing on our voyages Farther Eastward—those being the only Ports, excepting the Cape of Good Hope, at which our India Vesels can stop at, with any Convenience or safety.
Indeed from the very many Instances in which our Vesels have meet with Injury by stoping at the Cape of Good Hope, such as having their Sailors press’d, Vesels seiz’d & sent home to England for adjudication, Voyages by long detention, ruin’d, it may I think be fairly Consider’d, that we can not calculate to derive any Considerable advantages, from an admission to that port. In support of the above representation, as to this port I wou’d only Quote the Case of the Ship Argonaut of Philadelphia, a Vesel of 700 Tons which In Consequence of having her Crew impress’d into his Majesties Servises, was eventually Totally lost.
Every hazard & Inconvenience of this sort wou’d be avoided, by the propos’d Treaty, & thereby, not only give us the very Valuable Commerce of those Colonies, but greatly facilitate our Intercourse with China & the more eastern settlements In India.
In the foregoing Statement, I am not unsensable, that there are several suggestions refering more particularly to myself, than to the specific object to which I ought perhaps strictly, to have confin’d my address,—My apology however for such a deviation, is that I believed the inevitable Injuries I have heretofore sustain’d In the Employment of Goverment, might probably be Consider’d by you, as giving some little force to my present application.
In furtherance of my pretentions I wou’d only subjoin, that Shou’d I once more be honor’d by the Confidence of the Executive, I shall more Cheerfully submit my Character to be determin’d by the Ability and Zeal with which I shall endeavour to execute his Commands, and that my ordianary resolution to execute if posible everything I undertake, will be pecularly Strenthen’d by a recolection of the important Trust in which I hope to be Imploy’d, and by my anxiety to Establish a Claim to your approbation—
With great Impatience I shall wait your Instructions, and hold myself in readiness to obey with promtitude your Commands
I have the honor to be with perfect Consideration & profound respect,—your most obedt. & very humbl. Servt.

J Lewis